The record in this cause having been considered by the Court, and the foregoing opinion, prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the order of the court below sustaining the several demurrers be and the same is hereby affirmed with direction to the court below to permit the complainants to amend the bill.
TERRELL, C. J., AND WHITFIELD, STRUM AND BUFORD, J. J., concur.
ELLIS, J., dissents.
BROWN, J., not participating.
  ELLIS, J., dissenting: *Page 354
The demurrers to the bill should have been overruled. The objections that the bill is multifarious is not well founded in my opinion. The relief sought against the Central Farmers Trust Co., is merely incidental to the main purpose of the bill in which all the defendants are interested.